DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reason for Allowance

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various sound generators thereon, for example US20130148834.  However, the prior art of record fails to show claim 1, a sound generator, comprising a shell, a vibration system and a magnetic circuit system; wherein., the shell sequentially accommodates and fixes the vibration system. and the magnetic circuit system from atop to a bottom; the magnetic circuit system comprises a magnetic conductive yoke, a central magnetic circuit portion and a side magnetic circuit portion mounted on an upper surface of the magnetic conductive yoke; wherein a magnetic gap is formed between the central magnetic circuit portion and the side magnetic circuit portion; and at least one of the central magnetic circuit portion and the side magnetic circuit portion is provided with a permanent magnet; the magnetic circuit system is provided with a rear sound hole; a rear cavity in communication with the rear sound hole is provided directly below the magnetic circuit system; the shell further comprises a lower cover plate located at a bottom of the sound generator, wherein the lower cover plate is configured to close the rear cavity; and at least one support foot 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699